The plaintiff declared for three slaves, and the following case agreed
was submitted for the judgment of the Court. "The slaves were the property of one Robert Carroll, which he had acquired by his marriage with his wife Margaret. On 28th of March, 1853, Robert Carroll, for a consideration of ten dollars, conveyed the said slaves to the plaintiff "In special trust and confidence, however, that he shall keep and use the same to the following intents and purposes, viz: that he shall hold the aforementioned slaves, as trustee for Margaret J. Carroll, wife of the said Robert Carroll, during the life-time of the said Margaret, or during her coverture with said Robert, and after her said life-time is expired, or at the termination *Page 86 
of the said coverture by other means, for the infant children, heirs of their two bodies already born, and for any other children which may be born to them, during legal coverture." This deed was duly registered in the May following. In the year following, Robert Carroll sold and delivered the same slaves to the defendant for a full and valuable consideration, he, the said Robert, having never been out of possession of them, from the making of the above recited deed. The plaintiff made a demand for these slaves, previously to bringing this suit, which was refused. It is agreed that the amount set forth in the writ as the value of the slaves, be the amount to be recovered, in case judgment is rendered for the plaintiff, to be discharged by delivering the slaves; and should the Court be of opinion against the right of the plaintiff to recover, judgment of nonsuit is to be entered."
His Honor was of opinion with the plaintiff, and gave judgment accordingly.
From this judgment the defendant appealed.
Upon the first point, there can be no question; the Statute of 13 Eliz. avoids voluntary conveyances of personal property, as well as land, as against creditors; but the 27th Eliz. avoids conveyances of land only, as against subsequent purchasers. So, although the defendant is a purchaser for a full and valuable consideration, yet the deed previously, executed by his vendor to the plaintiff, although voluntary, and in trust for his wife and children, vested the title in the plaintiff, and was valid, not only as against the husband, but as against the defendant, who is a subsequent purchaser. Hiatt v. Wade, 8 Ire. Rep. 342, cited at the bar, does not apply; for although grass was the subject of the conveyance, yet the grass was growing in the meadow, and was for that reason treated as part of the land, so as to bring the conveyance within the operation of 27 Eliz. *Page 87 
The second point is this: a husband conveys to a trustee certain slaves and other personal property, in trust for his wife and the children of the marriage "for their exclusive benefit and maintenance, separate and apart from any claims of her said husband;" does this secure to the wife a separate estate, or can the husband dispose of it?
The question, it seems to us, is too plain for argument.
PER CURIAM.                              Judgment affirmed.